DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed March 16, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1-2, 6-7, 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) in view of Robinson et al. (WO 2014/088575). The Rejection is maintained. 
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Stannous ions are added and stannous fluoride may be used as a fluoride 
Mello et al. differ from the instant claims insofar as they do not the amount of zinc citrate and zinc oxide when mixed. 
Robinson et al. disclose oral compositions and is discussed above and disclose zinc citrate and zinc oxide in a mixture wherein zinc oxide comprises 1% by weight and zinc citrate comprises 0.5% by weight.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 1% zinc oxide and 0.5% zinc citrate in the compositions of Mello et al. motivated by the desire to provide a combination that 

Response to Arguments
The Examiner submits that Mello discloses using arginine in an example along with a zinc salt. Therefore, it would meet the limitation of wherein the zinc ion uptake is increased because the compositions of Mello comprise arginine. The rejection is factually supported because Mello discloses a composition comprising a mixture of a zinc salt and arginine. Mello also discloses the range in which arginine may be used. This range includes the amount recited by the instant claims. Therefore, the rejection is “factually” supported. In regard to the amount of arginine, Mello discloses a range of amounts suitable for the disclosed compositions, 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028). Therefore, Mello suggests using 1.5% because it falls within the range disclosed by Mello. In regard to add 2-fold more arginine, the amount is in a total of 100% composition. The amount of 0.8% to 1.5% does not appear to be that much different based on an amount of 100% and applicant has not shown that the amount is critical. A prima facie case of obviousness has been established because "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01. Mello discloses a composition comprising a combination of arginine, zinc salts and a fluoride source. Applicant argues that the alleged unexpected results are due to the arginine and that the amount needed is 1.5% arginine. However, Mello discloses examples comprising arginine and Applicant prima facie case of obviousness exists. See 2144.05. Mello discloses a range for the amount of arginine that may be used in the compositions and this includes the amount recited by the instant claims. Therefore, the 1.5% arginine is obvious over Mello.  In regard to the functional language, the compositions of Mello disclose arginine, therefore the compositions of Mello would meet the functional limitations. In regard to the range, the range is not considered a genus, it is an amount. “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”. See MPEP 2144.05. Therefore, when an amount falls within a range disclosed in a reference, it would be obvious to use said amount in a composition encompassed by the reference. Further 1.5% is not very far from the exemplified amount if 0.8%. Therefore, the rejection is maintained. 

Conclusion
Claims 1-2, 6-7, 11-12 and 17-19 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612